PER CURIAM.
Appellant filed a petition for injunction against domestic violence against appellee, her ex-fiancé. At the scheduled evidentia-ry hearing, the trial court sua sponte decided that the allegations in the petition were insufficient and, without conducting a full evidentiary hearing, denied the petition. We reverse and remand for a full evidentiary hearing. The allegations were pled with sufficient specificity and, depending on the evidence adduced during the evidentiary hearing, could have constituted grounds for an injunction for protection against domestic violence. See §§ 741.28(2), 784.048(2), (l)(a), (l)(d), Fla. Stat. (2011) (defining domestic violence as including stalking, which in turn is defined as including harassment and cyberstalk-ing).

Reversed and remanded.

STEVENSON, GERBER and LEVINE, JJ., concur.